Citation Nr: 0028391	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to re-
open a claim for service connection for a lung disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from January 1952 to 
June 1954.  This appeal comes before the Board of Veterans' 
Appeal (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in April 1999, the appellant filed a 
notice of disagreement with the RO's decision to deny his 
request for a waiver of overpayment.  In a decision dated in 
June 1999, the RO reconsidered its prior denial and granted 
the requested waiver.  As there has been a full grant of 
benefits sought on appeal, this issue is not before the 
Board.    


FINDINGS OF FACT

1.  Service connection for a lung disease was denied by the 
Board in an October 1988 decision. 

2.  Evidence received since the October 1988 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  A chronic lung disease, to include chronic obstructive 
pulmonary disease and tuberculosis, were not manifested until 
decades after separation from service and are not related to 
any disease or injury in service; the claim for service 
connection is not plausible. 


CONCLUSIONS OF LAW

1.  The October 1988 Board decision which denied service 
connection for a lung disease is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a lung 
disease, and the claim is re-opened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156 (1999).

3.  The claim for service connection for a lung disease is 
not well-grounded.   38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for a service connection for a lung 
disease was denied by means of an October 1988 Board 
decision.  That decision is final.  In order to re-open the 
claim, he must present new and material evidence.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.156 (1999).
 
Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  First, VA 
must determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.

In the case at hand, the Board finds that new and material 
evidence has been submitted and that the claim must be re-
opened.  The evidence before the Board in 1988 included the 
appellant's service medical records, which showed that he was 
diagnosed with pneumonia/pneumonitis in February 1952.  He 
was treated in service and it was resolved.  Post-service 
medical records before the Board in 1988 included VA 
treatment and evaluation reports.  VA medical report in 
October 1954 indicates a normal chest x-ray.  VA examination 
in January 1981 showed a normal respiratory system.  Chest x-
ray in November 1983 was negative.  Examination of the 
respiratory system was normal at that time.  A September 1984 
VA treatment record again notes that the chest was clear.  An 
examination report dated in August 1987 indicates that the 
appellant's lungs were clear to auscultation and percussion, 
and that laboratory and x-ray findings showed, in pertinent 
part, acute bronchitis.  A statement from Ms. L.F., dated in 
December 1987, indicates that she was a nurse for Dr. S., and 
worked for Dr. S. until he died.  She stated that she was 
well aware that the appellant was being treated for 
respiratory problems, and that she personally gave the 
appellant shots for respiratory infections.  She recalled 
that the appellant was seen more at the doctor's office in 
the winter months.  She could not remember the exact 
diagnosis, but knew that it was respiratory related.  Dr. 
S.'s records were reportedly no longer available.  The 
appellant was seen by Dr. S. for the period from 1954 to 
1965.

Also of record in 1988 was a private medical documentation 
which showed that in June 1984, a tuberculin skin test was 
positive, and that the appellant received treatment for this 
from July 1984 to September 1985.  

Evidence received subsequent to the 1988 Board decision 
include post-service VA medical records, as well as duplicate 
service medical records.  VA medical records include, in 
pertinent part, an examination report, dated in February 
1991, which indicates that the appellant was diagnosed with 
chronic obstructive pulmonary disease.  Also of record are 
chest x-ray reports dated in 1983 and 1984 which indicate 
that the findings were consistent with old granulomatous 
disease.    

Service connection was denied, in part, because although 
there was evidence of inservice disease, there was no 
evidence of a chronic disease in service or at the time of 
the decision.  When viewed in the context of the reason for 
the prior denial, the Board finds that the new evidence, and 
in particular, evidence which shows a current disability of 
chronic obstructive pulmonary disease, bears directly and 
substantially upon the issue at hand, and that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The new evidence cures one 
of the evidentiary defects that existed at the time of the 
prior denial, existence of a current disability.  
Accordingly, the claim is reopened.

The Board must next determine whether the claim is well-
grounded, and if so, whether service connection is warranted.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
the case of tuberculosis, it is presumed to have been 
incurred in service if active tuberculosis is manifested 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In the case at hand, the Board finds that the appellant's 
claim for service connection for a lung disorder is not well-
grounded.  The Board notes that the appellant was diagnosed 
with pneumonia/pneumonitis in service.  This was treated and 
resolved in service.  Residuals of a disability are not 
shown.  The Board notes Ms. L.F.'s statement that the 
appellant was treated for respiratory problems immediately 
after service and that she personally gave him shots for 
respiratory infections.  However, a review of the medical 
evidence, in its entirety, neither shows that there were any 
chronic residuals of the manifestation of 
pneumonia/pneumonitis in service, nor that any chronic lung 
disease was incurred in service (or within one year of 
separation from service).  The service medical records 
indicate that on separation examination in June 1954, the 
lungs and chest were normal.  A chest x-ray conducted in 
February 1954 showed a normal chest.  VA medical report dated 
in October 1954 showed a normal chest.  VA examination in 
1981 showed a normal respiratory system.  Thus, although he 
may have been treated for respiratory infections shortly 
after separation from service, these appear to have been 
acute infections as a chronic lung disease is not shown by 
the evidence of record until many years after separation from 
service.  The Board also notes that the term infections is 
remarkably nonspecific and fails to establish the existence 
of a chronic disability or a relationship to service.

The record indicates that a chronic lung disease was not 
shown until approximately three decades after separation from 
service, around 1983, when x-rays showed evidence of old 
granulomatous disease.  Subsequently, in 1984, he had a 
positive skin test for tuberculosis and was treated for this 
in 1984 and 1985.  The medical evidence of record does not 
indicate that tuberculosis was incurred in service (or within 
one year of separation) or is related to any disease or 
injury incurred in service.  Likewise, chronic obstructive 
pulmonary disease, first diagnosed decades after separation 
from service, is not medically linked to any incident, 
disease, or injury in service.  The Board notes the 
appellant's assertion that his lung disorder was incurred in 
service; however, he is not considered competent to make such 
a medical finding.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The RO advised him in February 1997 that he must 
furnish evidence showing that his respiratory condition was 
incurred in service and that it has continued since service.  
38 U.S.C.A. § 5103 (West 1991).  However, the evidence of 
record indicates that a chronic lung disorder was not shown 
until many years after service, and that there is no medical 
nexus between any current lung disorder and service.  
Therefore, the claim is not well-grounded. See Martinez v. 
Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a lung disease is 
denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

